Citation Nr: 0528157	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  01-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right knee disorder, secondary to the left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had recognized active service with the U.S. 
Merchant Marine from October 1942 to August 1945 and with the 
U.S. Army from September 1950 to July 1951.  He states that 
he retired from the Merchant Marine in 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant testified before the 
undersigned at a February 2003 Travel Board hearing.

In August 2003, the Board remanded this case for additional 
development.  The RO has complied with the Remand directives, 
and the case returned to the Board in June 2005 for 
disposition.

As noted in the 2003 Remand, the appellant submitted 
documents indicating that he seeks service connection for 
asbestosis and for asbestos-related lung conditions to 
include lung cancer.  This claim is again REFERRED to the RO.


FINDINGS OF FACT

1.  In March 1999, the RO denied the claims for service 
connection for left and right knee disorders.  The veteran 
did not appeal that decision.

2.  None of the evidence received since 1999 is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for left and right knee disorders.




CONCLUSIONS OF LAW

1.  The March 1999 RO rating decision that denied service 
connection for left and right knee disorders is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2004).

2.  New and material evidence has not been received, and the 
claims for service connection for left and right knee 
disorders may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records and other service-related documents; 
post-service medical records from the Department of Health 
and Human Services for Merchant Marine service; his 
contentions, including those presented at a 2003 hearing 
before the Board; and letters and treatment records from 
private physicians and other providers, such as Dr. Jacoby, 
Dr. Overton, Dr. Skovron, Seguin Pathology Services, Dr. 
Garber, Physical Therapy Center, Halmot Medical Center, and 
Guadalupe Valley Hospital.   Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The left knee claim was first denied in 1955.  Thereafter, a 
March 1999 rating decision denied service connection for a 
left knee condition finding that the disorder preexisted the 
veteran's entry into military service and was not aggravated 
thereby and denied secondary service connection for a right 
knee condition since the left knee was not a service-
connected disability.  Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The veteran was notified of the rating decision on March 22, 
1999.  No correspondence was received from him within the 
appeal period.  Therefore, the March 1999 rating decision is 
final. 

In November 2000, the RO received the veteran's claim to 
reopen.  To reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence received subsequent to March 1999 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

As noted above, the 1999 decision denied service connection 
finding no aggravation of a preexisting left knee condition, 
which, in effect, made the claim for secondary service 
connection for a right knee condition legally moot.  The 
decision noted the treatment for a left knee injury in 1949 
after the veteran fell aboard a Merchant Marine ship, 
receiving treatment for a laceration, pain, and swelling of 
the knee.  His active duty records showed injury to the left 
knee in a motor vehicle accident in December 1950, with 
normal x-ray.  The veteran was next treated for the left knee 
disorder in 1954 and 1955, with a diagnosis of cartilage 
derangement, and surgery for removal of the cartilage.  At 
the time of the surgery in 1955, the veteran related a 
history of a fall six years earlier with knee pain and 
instability since that time.  Additional surgeries have been 
done since 1955, to include a left total knee replacement. 

Initially, it must be noted that many of the documents and 
statements submitted by the veteran since 1999 concern his 
opinion that he should not have been inducted in 1950 because 
he was exempt from further active service and/or that he 
failed to qualify for Reserve service in 1949, that the 
military did not listen to his statements concerning this or 
his family obligations at the time of his induction, that he 
does not understand the Army regulation under which he was 
discharged from service or the reason for his discharge from 
active duty, and that he was subsequently denied a promotion 
in 1952 during his post active duty Merchant Marine service 
based on the results of a physical examination (although the 
service department in 1956 indicated that there was no record 
of him being denied a promotion at that time).  These 
matters, however, even though they concern the veteran to 
this day, are not proper inquiries in a claim for VA 
benefits.  Regardless of whether he should have been 
inducted, the fact remains that he was, and his claim for 
compensation must be based on whether disease or injury was 
incurred or aggravated by that period of service.

To that end, eligibility for VA benefits is based on 
statutory and regulatory provisions that define an 
individual's legal status as a "veteran of active military, 
naval or air service."  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§§ 3.1(d), 3.6.  In addition, laws and regulations provide 
that certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits.  38 C.F.R. § 3.7.  Under 38 C.F.R. § 3.7 
certain Merchant Seamen and American Merchant Marines are 
considered to have had active service. 38 C.F.R. § 
3.7(x)(14), (15).  Specifically, United States Merchant 
Seamen who served on blockade ships in support of Operation 
Mulberry during World War II, and American Merchant Marines 
in Oceangoing Service during the period of armed conflict 
from December 7, 1941, through August 15, 1945, are 
considered to have had active service.  

The veteran was not serving on recognized active service in 
1949, when he sustained the left knee injury aboard a 
Merchant Marine ship, as specified by the provisions of 38 
C.F.R. § 3.7 above.  Accordingly, absent evidence that he 
incurred the left knee disorder during his recognized 
Merchant Marine Service from October 1942 to August 1945, 
substantiation of the claim would include evidence indicating 
that he either incurred or aggravated a left knee disorder 
during his active military service from September 1950 to 
July 1951.  Also, it must be noted that although he states he 
remained in the Merchant Marine until 1984, such service is 
also not active military service as defined by law, and 
diseases or injuries sustained during this time period are 
not eligible for VA compensation.

First, it must be noted that the majority of the evidence 
received since the 1999 decision is duplicative or cumulative 
of evidence previously of record.  For example, the veteran's 
service medical records, to include pre-induction and 
separation examinations, the medical records concerning the 
1949 injury, and medical records from his post active duty 
service knee surgeries were all in the claims file at the 
time of the 1999 rating decision. Furthermore, to the extent 
the veteran currently contends he incurred a knee injury in 
the 1950 motor vehicle accident during active service that 
aggravated the pre-existing left knee disability, this is 
cumulative of the contentions he raised in connection with 
his prior claims for compensation.

However, some of the evidence submitted since the 1999 
decision is new in that it was not previously of record.  It 
is necessary, therefore, to decide if this evidence is 
material.  To be material, it must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

The submissions added to the record subsequent to the March 
1999 rating decision do not support the veteran's contention 
that any current left knee disorder is causally related to or 
was aggravated by service.  The 2001 letter from Dr. Overton 
merely recounts the history of the veteran's left knee injury 
in 1949, induction into active military service in 1950, and 
the motor vehicle accident in 1950, without providing any 
opinion as to whether the left knee disability was incurred 
or aggravated by active military service - the central 
question in this case.  In fact, no medical professional has 
ever rendered an opinion that either the post-service left 
knee problems were a result of disease or injury incurred 
during service or that any of the veteran's military duties 
or injuries had permanently worsened a preexisting left knee 
condition.  

The veteran has submitted an article concerning knee 
injuries, and he argues that the injury to his knee (although 
it is not clear whether he is referring to the pre-service 
1949 injury or the active service injury in 1950 from a motor 
vehicle accident) changed his cartilage, leading to pain and 
arthritis.  The article he submitted is not material to his 
claim, since it does not discuss his specific history of knee 
injuries and disorders, and whether any of them were incurred 
or aggravated by active military service.  The veteran does 
not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.

As noted above, the veteran has submitted voluminous 
documents concerning his induction into service, and his 
classification at that time, as well as documents concerning 
his ineligibility for service in 1949.  These are not 
material to the issue at hand.

Therefore, the evidence submitted since 1999 corroborates the 
existence of a left knee injury prior to service, and there 
remains a lack of competent evidence showing aggravation or 
incurrence of left knee disability during service.  As the 
additional evidence does not address the issue of incurrence 
or aggravation, it does not bear directly and substantially 
upon the specific matter under consideration, and as such, 
the evidence is not "material" under 38 C.F.R. § 3.156(a).  

There is a complete lack of medical evidence to indicate a 
relationship between the veteran's left knee disorder and his 
period of service.  Where, as here, the determinative issue 
is one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  There was no medical evidence in 
1999 indicating that a left knee disorder was somehow related 
to or aggravated by the veteran's military service, and there 
remains a lack of such evidence.  Accordingly, the Board 
finds that the evidence received subsequent to March 1999 is 
not new and material and does not serve to reopen the claim 
for service connection for a left knee disorder.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

As for the right knee claim, the basis of this claim has 
always been that the post-service right knee disorder is a 
result of the left knee disorder - that is, a claim for 
secondary service connection.  Since service connection is 
not warranted for the left knee disability, for the reasons 
given above, it logically follows that there is no legal 
basis for a claim for secondary service connection for a 
right knee disability.  The veteran has never claimed the 
right knee disability was a result of a disease or injury 
incurred during service, and review of the post-service 
medical records does not show that this is the case.  
Therefore, it is clear that new and material evidence has not 
been received to reopen this claim, since new and material 
evidence has not been received to reopen the left knee claim.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in March 2004.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the May 2005 SSOC.  

The Board notes the representative's argument that the 
veteran was not informed he could submit lay or buddy 
statements in support of his claims.  To the contrary, the 
last page of the March 2004 letter, under the heading "What 
the Evidence Must Show," informed the veteran that he could 
"submit [his] own statements or statements from other 
people" concerning his claims.

The RO's 2004 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  In fact, considering his actions, and his submission 
of extensive evidence, it is clear that he knows he can 
submit additional evidence and that he should do so.  When 
considering the notification letters, the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOCs), as a whole, the Board finds that he was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claims were readjudicated and an 
additional SSOC was provided to the veteran in May 2005.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  In various correspondence, the appellant has alleged 
that certain of his service medical records are missing or 
incomplete.  He alludes to undergoing a service department 
medical examination at some point for the purpose of 
obtaining his fitness for becoming a commissioned or warrant 
officer.  He also feels that all his service medical records 
are not available because they were burned in a fire at the 
storage facility in St. Louis.  He bases this on a response 
from the National Personnel Records Center indicating that 
some of his documents may be unavailable due to the fire.  
However, his service medical records have been in his VA 
claims file since 1955, long before the fire.  The records 
appear complete, containing an induction examination, in-
service treatment, and a separation examination.  Additional 
searches were made for records, but no relevant records were 
found.  See January and July 2005 responses from NPRC.  The 
veteran's contentions center around the alleged 1952 
examination, but all available records were obtained from the 
Department of Health and Human Services concerning his 
Merchant Marine service, with records dated between 1942 and 
1977.  There is no indication a report of 1952 examination 
exists, especially in light of the April 1956 letter from the 
Department of the Army informing the appellant that it had no 
record that he had submitted an application for officer 
status in 1952.  

The file also contains post-service private treatment 
records, and the claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
However, with a claim to reopen, such as the claims in this 
case, VA's responsibility extends to requesting evidence from 
any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the veteran a VA examination if the claim is 
not reopened.  The VCAA explicitly stated that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2004).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

New and material evidence has not been received to reopen 
claims of entitlement to service connection for left and 
right knee disorders; the appeal is denied.



	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


